ORDER
PER CURIAM.
Defendant was charged by information with two counts of assault in the second degree, section 565.060, RSMo 1994, and two counts of armed criminal action, section 571.015, RSMo 1994. The state entered a motion of nolle prosequi as to one count of assault and one count of armed criminal action. A jury found defendant guilty of the remaining counts. Defendant was fined $5,000.00 for assault in the second degree and sentenced to a term of imprisonment for three years for armed criminal action. ^Defendant appeals from the judgment on his conviction. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).